DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 10-15 and 20, drawn to a device and method for confirming whether an initial detection of an R wave is accurate.
II. Claims 1, 6, 10-11, 16 and 20, drawn to a device and method for confirming whether an initial detection of a T wave is accurate.
III. Claims 1, 7-11 and 17-20, drawn to a device and method for confirmation whether an initial detection of a pause is accurate.

Please note that in the inventions above, claims 1, 10-11 and 20 are linking claims (see MPEP § 809) because they are generic to the multiple distinct inventions/groups.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related devices and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the have materially different function and/or effect because they are two-way distinct, i.e. they do not infringe each other, because each invention recites functional steps and effects not found in the other invention. For instance, invention I requires at least “to detect the presence or absence of a first heart sound … confirm the initial detection of the R wave is accurate when the first heart sound is present; and confirm the initial detection of the R wave is inaccurate when the first heart sound is absent … confirming whether an initial detection of an R wave is accurate” which is not required by Invention II. Similarly, Invention II requires at least “to detect the presence or absence of a second heart sound … confirming whether an initial detection of a T wave is accurate” which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related devices and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different function and/or effect because they are two-way distinct, i.e. they do not infringe each other, because each invention recites functional steps and effects not found in the other invention. For instance, invention I requires at least “confirm .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related devices and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different function and/or effect because they are two-way distinct, i.e. they do not infringe each other, because each invention recites functional steps and effects not found in the other invention. For instance, invention II requires at least “confirming whether an initial detection of a T wave is accurate” which is not required by Invention III. Similarly, Invention III requires at least “to detect the presence or absence of a first heart sound and a second heart sound … confirm whether an initial detection of a pause is accurate … sum the received signal over a predetermined duration” which is not .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching the different inventions would require, at a minimum, employing different search queries to evaluate the patentability of the unique limitations recited in one invention and not in the others. This constitutes a different field of search for the inventions, and thus establishes a serious search burden. See MPEP § 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, March 20, 2021